ORDER
LIMBAUGH, District Judge.
This matter is before the Court on Rock-wood School District’s Submission for Consent Order for Entry, L(2026)88. The State has filed a response, L(2051)88. The City Board has filed a reply to the State’s Response, L(2085)88.
Rockwood requests a two-year extension to meet its Plan Ratio. This extension has been agreed to by Rockwood, both plaintiffs and the City Board. The State objects on the same grounds as it did in objecting to Mehlville’s extension request to meet its Plan Ratio. See L(1870)88 and L(1942)88.
Pursuant to Court Order L(1969)88, the Court will allow entry of Rockwood’s Consent Order, L(2026)88.
Accordingly,
IT IS HEREBY ORDERED that Rock-wood’s Submission for-Consent Order for Entry, L(2026)88 be and is GRANTED. The Consent Order, as attached to L(2026)88 is ENTERED as this Court’s Order.
IT IS FURTHER ORDERED that the State’s request for a hearing be and is DENIED. In agreeing to the extension, the signatories to the Settlement Agreement have investigated Rockwood’s situation and believe that Rockwood is diligently working towards reaching its Plan Ratio. A hearing would only serve as a forum for the State to vent unsubstantiated accusations of delay tactics. If the plaintiffs and the City Board have agreed to assist Rock-wood, then this Court will not interfere.
CONSENT ORDER
The undersigned signatories to the Settlement Agreement in the above case hereby agree, subject to Court approval, that the Rockwood School District shall have an additional two years through and including the 1989-90 school year to meet its plan ratio of 15.95%. The Rockwood School District will be entitled to a final judgment at any time that it complies with Section XII. D. of the Settlement Agreement and shall be entitled to have a final judgment entered pursuant to said paragraph XII.D. If, and when, the Rockwood School District receives a final judgment with respect to its pupil desegregation obligations under the Settlement Plan, the school district will nevertheless be under a continuing obligation in accordance with the Settlement Plan, as approved, to cooperate in the recruitment, acceptance and promotion of transfers; to reach and maintain the plan goal (25%); to participate in the magnet program, consistent with the provisions of the Settlement Plan, as approved; to facilitate the transfer of white students enrolled in its district to the city of St. Louis district whose enrollment is greater than 50% black; and to facilitate the transfer of *444black students in its district pursuant to Section XI(F) of the Settlement Plan, as approved, in the event any school within its district reaches a ratio of more than 50% black. See Settlement Plan, Section XII(D), H(2217)83 at XII-1 and -3. See also Section XI(F), H(2217)83 at XI-1 and -2. The State of Missouri shall continue to be required to fund the interdistrict transfers pursuant to the terms of this Court’s orders and the terms of the Settlement Plan.
COPELAND, GARTNER, THOMPSON & JEEP
Douglas A. Copeland W.H. COPELAND, # 13752 DOUGLAS A. COPELAND, # 30851 Attorneys for Rockwood School District LASHLY, BAER & HAMEL A professional Corporation
Kenneth C. Brostron KENNETH C. BROSTRON Attorneys for Board of Education of the City of St. Louis
Michael Middleton MICHAEL MIDDLETON Attorneys for Cal well and NAACP Plaintiffs
William P. Russell WILLIAM P. RUSSELL Attorney for Liddell Plaintiffs
SO ORDERED.